DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Amendment filed on 3/08/2021.
Claims 1-5 and 7-34 are pending. Claims 1, 18 and 22 are independent. Claims 6 is canceled. Claims 23-34 are newly added. 
The previous rejection of claims 1-5 and 7-22 under 35 USC § 103 have been withdrawn in view of the amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, and 7-13, 18-20, 22, 24-28 and 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freed et al. (US8,819,030) in view of Bhagwan et al. (JabberWocky: Crowd-Sourcing Metadata for Files) and Engstrom et al. (US2011/0016150).

In regards to claim 1, Freed et al. substantially discloses a method comprising: 
displaying, on a display of a client computing system, a first content file within a first web page that was obtained using a web browser application operating at the client computing system (Freed et al. col13 ln57 to col14 ln14, displays content in browser); 

receiving, at the client computing system, a selection of the first tag array while the first content file and the second content file are displayed within the first web page (); and 
adding the one or more tags corresponding to the third content file to metadata corresponding to the first content file.  
However Bhagwan et al. substantially discloses displaying, on the display of the client computing system, a first tag array within the first web page, wherein the first tag array includes one or more tags corresponding to a second content file other than the first content file (Bhagwan et al. p514 section 2 para3-4, displays tags used on a similar tagged document d); 
receiving, at the client computing system, a selection of the first tag array while the first content file is displayed within the first web page (Bhagwan et al. p514 section 2 para3-4, user selects tags from array to add or de-select unwanted tags); and 
adding the one or more tags corresponding to the second content file to metadata corresponding to the first content file (Bhagwan et al. p514 section 2 para3-4, tags corresponding to similar document are added to first document).  
It would have been obvious to one of ordinary skill In art before the effective filing date of the claimed invention to have combined the tag suggestion method of Freed et al. with the crowd-sourcing method of Bhagwan et al. in order to identify and recommend tags that were used on similar files (Bhagwan et al. section 1 para1-2).
Freed et al. does not explicitly disclose displaying a second content file within the first web page while displaying the first content file within the first web page (Engstrom fig. 11 para[0080], displays a second content file while displaying the first, para[0101] content can be displayed within a webpage).

Engstrom fig. 11 para[0080], displays a second content file while displaying the first, para[0101] content can be displayed within a webpage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the tag suggestion method of Freed et al. with the tagging method of Engstrom et al. in order to identify relevant tags to apply to the selected content (Engstrom et al. para[0007]).

In regards to claim 2, Freed et al. as modified by Bhagwan et al. and Engstrom et al. substantially discloses the method according to claim 1, wherein the metadata corresponding to the first content file is separate from the first content file (Freed et al. col10 ln12-23).  

In regards to claim 3, Freed et al. as modified by Bhagwan et al. and Engstrom et al. substantially discloses the method according to claim 1, further comprising: displaying, on the display of the client computing system, one or more other tag arrays within the first web page, wherein each tag array of the one or more other tag arrays includes one or more tags associated with a respective content file other than the first content file and other than the third content file (Freed et al. col6 ln16-32).  

In regards to claim 4, Freed et al. as modified by Bhagwan et al. and Engstrom et al. substantially discloses the method according to claim 3, wherein: the first web page includes a tag entry box and a cursor, and the first tag array and the one or more other tag arrays are initially displayed within the first web page after the cursor is moved into the tag entry box (Freed et al. col2 ln58 to col3ln15).  

Freed et al. col7 ln13-34).  

In regards to claim 7, Freed et al. as modified by Bhagwan et al. and Engstrom et al. substantially discloses the method according to claim 3, wherein none of the first tag array and the one or more other tags arrays is duplicative (Freed et al. col6 ln59 to col7 ln13).  

In regards to claim 8, Freed et al. as modified by Bhagwan et al. and Engstrom et al. substantially discloses the method according to claim 1, wherein the first content file includes an image file (Freed et al. col6 ln59 to col7 ln13).  

In regards to claim 9, Freed et al. as modified by Bhagwan et al. and Engstrom et al. substantially discloses the method according to claim 8, further comprising: displaying, on the display, a selector (Freed et al. col10 ln12-23); and 
classifying, in response to a selection of the selector, the first content file as pertaining to a known good view or a suspected bad component (Freed et al. col10 ln59 col11 ln9).  

In regards to claim 10, Freed et al. as modified by Bhagwan et al. and Engstrom et al. substantially discloses the method according to claim 1, wherein the first content file includes a file having a PDF extension or an XML extension (Freed et al. col13 ln28-56).  

In regards to claim 11, Freed et al. as modified by Bhagwan et al. and Engstrom et al. substantially discloses the method according to claim 1, further comprising: 
Freed et al. col10 ln24-40); and 
determining, at the client computing system while displaying the second web page, a selection of the display card has occurred, wherein displaying the first content file within the first web page occurs in response to determining the selection of the display card has occurred (Freed et al. col10 ln24-40).  

In regards to claim 12, Freed et al. as modified by Bhagwan et al. and Engstrom et al. substantially discloses the method according to claim 11, wherein: 
the display card further corresponds to a third content file, and the method further comprises: 
displaying, within the first web page on the display of the client computing system, a selector selectable to cause the third content file to be displayed within the first web page (Freed et al. fig. 4 col6 ln59 to col7 ln13); 
displaying, within the first web page on the display of the client computing system, one or more tag arrays including one or more tags, wherein the one or more tag arrays include a particular tag array (Freed et al. fig. 4 col6 ln59 to col7 ln13); 
receiving, at the client computing system, a selection of a particular tag array while the third content file is displayed within the first web page (Freed et al. col7 ln13-34); and 
adding the one or more tags of the particular tag array to metadata corresponding to the third content file (Freed et al. col7 ln13-34).  

In regards to claim 13, Freed et al. as modified by Bhagwan et al. and Engstrom et al. substantially discloses the method according to claim 11, wherein: 

receiving, by the client computing system, one or more text characters entered within the search bar (Freed et al. col8 ln47 to col9 ln19); 
displaying, on the display, one or more prior text entries that begin with the one or more text characters entered within the search bar; and receiving, by the client computing system, a selection of a first prior text entry of the one or more prior text entries, wherein modification of the third web page is based on the selection of the first prior text entry, and the second web page include one or more display cards corresponding to a content file that is associated with a tag array that includes a tag starting with the first prior text entry (Freed et al. col8 ln47 to col9 ln19).  

Claims 18 and 20 recite substantially similar limitations to claims 1, and 11. Thus claims 18 and 20 are rejected along the same rationale as claims 1, and 11.

In regards to claim 19, Freed et al. as modified by Bhagwan et al. and Engstrom et al.  substantially discloses computing system according to claim 18, wherein: 
The functions further include displaying, on the display, one or more other tag arrays within the first web page, wherein each tag array of the one or more other tag arrays includes one or more tags associated with a respective content file other than the first content file and other than the third content file (Freed et al. col6 ln16-32);
the first tag array and the one or more other tag arrays are part of a group of tag arrays including one or more additional tag arrays (Freed et al. col5 ln29-47), 
each tag array of the group of tag arrays is associated with a date, the date being indicative of when a corresponding content file was generated and/or when the corresponding content file was received by a server computing system (Freed et al. col5 ln29-47), and 
Freed et al. col9 ln20-40).  

Claim 22 recites substantially similar limitations to claim 1. Thus claim 22 is rejected along the same rationale as claim 1. 

In regards to claim 24, Freed et al. as modified by Bhagwan et al. and Engstrom et al. substantially discloses the method of claim 1, wherein the one or more tags include two or more first tags, the method further comprising displaying, on the display of the client computing system while the first tag array is displayed, a second tag array within the first web page, the second tag array including two or more second tags (Engstrom et al. fig. 11 para[0080]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the tag suggestion method of Freed et al. with the tagging method of Engstrom et al. in order to identify relevant tags to apply to the selected content (Engstrom et al. para[0007]).

In regards to claim 25, Freed et al. as modified by Bhagwan et al. and Engstrom et al. substantially discloses the method of claim 1, further comprising identifying a number of most recently searched tag arrays based on characters entered using the client computing system, wherein the number of most recently searched tag arrays includes the first tag array (Engstrom et al. para[0006]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the tag suggestion method of Freed et al. with the Engstrom et al. para[0007]).


In regards to claim 26, Freed et al. as modified by Bhagwan et al. and Engstrom et al. the method of claim 25, wherein the first tag array is a most recently searched tag array (Engstrom et al. para[0067]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the tag suggestion method of Freed et al. with the tagging method of Engstrom et al. in order to identify relevant tags to apply to the selected content (Engstrom et al. para[0007]).

In regards to claim 27, Freed et al. as modified by Bhagwan et al. and Engstrom et al. substantially discloses the method of claim 1, further comprising identifying a number of tag arrays most recently entered for association with a content file based on characters entered using the client computing system, wherein the number of tag arrays most recently entered for association includes the first tag array (Engstrom et al. para[0078]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the tag suggestion method of Freed et al. with the tagging method of Engstrom et al. in order to identify relevant tags to apply to the selected content (Engstrom et al. para[0007]).

In regards to claim 28, Freed et al. as modified by Bhagwan et al. and Engstrom et al. substantially discloses the method of claim 27, wherein the first tag array is a tag array most recently entered for association with a content file (Engstrom et al. para[0078]).  
Engstrom et al. para[0007]).

In regards to claim 31, Freed et al. as modified by Bhagwan et al. and Engstrom et al. substantially discloses the method of claim 1, further comprising identifying a number of tag arrays associated with content files most recently downloaded to the client computing system, wherein the number of tag arrays associated with content files most recently downloaded includes the first tag array (Engstrom et al. para[0101]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the tag suggestion method of Freed et al. with the tagging method of Engstrom et al. in order to identify relevant tags to apply to the selected content (Engstrom et al. para[0007]).

In regards to claim 32, Freed et al. as modified by Bhagwan et al. and Engstrom et al. substantially discloses the method of claim 31, wherein the first tag array is associated with a content file most recently downloaded to the client computing system (Engstrom et al. para[0101]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the tag suggestion method of Freed et al. with the tagging method of Engstrom et al. in order to identify relevant tags to apply to the selected content (Engstrom et al. para[0007]).

In regards to claim 33, Freed et al. as modified by Bhagwan et al. and Engstrom et al. substantially discloses the method of claim 1, further comprising identifying a number of tag Engstrom et al. para[0025]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the tag suggestion method of Freed et al. with the tagging method of Engstrom et al. in order to identify relevant tags to apply to the selected content (Engstrom et al. para[0007]).

In regards to claim 34, Freed et al. as modified by Bhagwan et al. and Engstrom et al. substantially discloses the method of claim 33, wherein the first tag array is associated with a content file most recently received by the server computing system (Engstrom et al. para[0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the tag suggestion method of Freed et al. with the tagging method of Engstrom et al. in order to identify relevant tags to apply to the selected content (Engstrom et al. para[0007]).

Claim 14-17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freed et al. in view of Bhagwan et al., Engstrom et al. and Lantwin et al. (US2018/0129637). 

In regards to claim 14, Freed et al. as modified by Bhagwan et al. and Engstrom et al. substantially discloses a method according to claim 1.  Freed et al. does not explicitly disclose wherein the first tag array includes one or more from among: a vehicle year tag, a vehicle make tag, or a vehicle model tag.
Lantwin et al. para[0042]).  
It would have been obvious to one of ordinary skill In art before the effective filing date of the claimed invention to have combined the tag suggestion method of Freed et al. with the customization method of Lantwin et al. in order to identify the characteristics of a user’s vehicle (Lantwin et al. para[0032]).

In regards to claim 15, Freed et al. as modified by Bhagwan et al. and Engstrom et al. substantially discloses a method according to claim 1. Freed et al. does not explicitly disclose wherein the first tag array includes a tag indicative of a diagnostic and information system.  
However Lantwin et al. substantially discloses wherein the first tag array includes a tag indicative of a diagnostic and information system (Lantwin et al. para[0041]).  
It would have been obvious to one of ordinary skill In art before the effective filing date of the claimed invention to have combined the tag suggestion method of Freed et al. with the customization method of Lantwin et al. in order to identify the characteristics of a user’s vehicle (Lantwin et al. para[0032]).

In regards to claim 16, Freed et al. as modified by Bhagwan et al. and Engstrom et al. substantially discloses a method according to claim 1. Freed et al. does not explicitly disclose wherein the first tag array includes a tag indicative of a vehicle identification number.  
However Lantwin et al. substantially discloses wherein the first tag array includes a tag indicative of a vehicle identification number (Lantwin et al. para[0042]).  
It would have been obvious to one of ordinary skill In art before the effective filing date of the claimed invention to have combined the tag suggestion method of Freed et al. with the Lantwin et al. para[0032]).

In regards to claim 17, Freed et al. as modified by Bhagwan et al. and Engstrom et al. substantially discloses a method according to claim 1. Freed et al. does not explicitly disclose wherein the first tag array includes a tag indicative of a symptom pertaining to a vehicle and/or a component on the vehicle.  
However Lantwin et al. substantially discloses wherein the first tag array includes a tag indicative of a symptom pertaining to a vehicle and/or a component on the vehicle (Lantwin et al. para[0041]).  
It would have been obvious to one of ordinary skill In art before the effective filing date of the claimed invention to have combined the tag suggestion method of Freed et al. with the customization method of Lantwin et al. in order to identify the characteristics of a user’s vehicle (Lantwin et al. para[0032]). 

Claim 21 recites substantially similar limitations to claim 14. Thus claim 21 is rejected along the same rationale as claim 14.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freed et al. in view of Bhagwan et al., Engstrom et al.  and Kwak et al. (“Seeing Is Believing: Sharing Real-Time Visual Traffic Information via Vehicular Clouds”). 


In regards to claim 23, Freed et al. as modified by Bhagwan et al. and Engstrom et al. substantially discloses the method of claim 1. Freed et al. does not explicitly disclose wherein the first tag array includes a tag indicative of a symptom pertaining to a component of a vehicle.
Kwak et al. pg3621 section IV.B.1 “POSTING NaviTweets” para1-2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combine the tag suggestion method of Freed et al. with the traffic information method of Kwak et al. in order to identify the correct tags for traffic problems in images to assist in route planning (Kwak et al. pg3618 section 1 para4).

Claim 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freed et al. in view of Bhagwan et al., Engstrom et al. and Beall et al. (US2016/0295134). 

In regards to claim 29, Freed et al. as modified by Bhagwan et al. and Engstrom et al. substantially discloses the method of claim 1. Freed et al. does not explicitly disclose wherein the first content file represents a visible light image and the second content file represents a thermal image.
However Beall et al. substantially discloses wherein the first content file represents a visible light image and the second content file represents a thermal image (Beall et al. para[0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the tag suggestion method of Freed et al. with the thermal imaging method of Beall et al. in order to identify and tag images of potential maintenance problems (Beall et al. para[0005]).

In regards to claim 30, Freed et al. as modified by Bhagwan et al. and Engstrom et al. and Beall et al. substantially discloses the method of claim 29, wherein displaying the first content file and displaying the second content file comprises displaying a blended image that Beall et al. para[0049]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the tag suggestion method of Freed et al. with the thermal imaging method of Beall et al. in order to identify and tag images of potential maintenance problems (Beall et al. para[0005]).

Response to Arguments
Applicant’s arguments with respect to claims 1-5, and 7-22 have been considered but are moot because the arguments do not apply the current rejection.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.H/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178